PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/520,936
Filing Date: 24 Jul 2019
Appellant(s): Booth et al.



__________________
Grant Griffith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7 Apr 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1 Feb 2021 from which the appeal is taken is being maintained by the examiner.
The following grounds of rejection are applicable to the appealed claims.
Claims 1–4, 7, 8, 14–19, 22, 23, 29 and 30 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
Claims 1–4, 14–19, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnow, et al. (US 2006/0010098) and Bashan, et al. (US 2009/0253970).
Claims 7, 8, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnow and Bashan as applied to claims 1 and 16 above, and further in view of Arnold, et al. (US 2013/0245545).
The rationales for these rejections may be found in the Final Rejection of 1 Feb 2021.

(2) Response to Arguments
A. Argument against rejection under § 101

In the reply filed 8 Jul 2020, Applicant "submits that the Examiner has only considered certain steps of the claimed invention in isolation in order to support the conclusion that the claims are abstract, while omitting other steps recited in the claimed invention that go beyond covering performance in the mind but for the recitation of generic computer components" (p. 7).
This argument is consistent with neither the examiner's rationale for rejection, nor with established procedure for examining claims under § 101.  The examiner has not found that the claims are wholly abstract.  Rather, the rationale for rejection is based on the finding that the claims are directed to abstract ideas, and that the non-abstract elements — when considered individually, and in their context of the claims as a whole — are insufficient to render the claims significantly more than cf. Brief, p. 7), but as explained previously, the claims also recite numerous steps that constitute mathematical concepts or mental processes (e.g. "aggregate [] glucose measurements of the glucose data … to determine a corresponding representative aggregate glucose measurement" and "receiving … glucose data of a patient …").  When determining whether the claim recites abstract ideas, considering claim elements in isolation is entirely appropriate.  "In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim" (MPEP 2106.04 § II.A.1) and then "in Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception" (MPEP 2106.04 § II.A.2).  Consideration of the claim as a whole happens only after the claim has been analyzed to determine whether it recites a judicial exception, and determining whether any element of the claim recites a judicial exception necessitates evaluating those elements individually.

Appellant further asserts that certain claim steps "cannot be performed in the human mind because a processor is required to execute a program for displaying a GUI on a screen of a device so that …" (p. 8).  Similarly, Applicant asserts that "the claimed step of transmitting glucose data of a patient to a remote server … requires a processor to transmit data across a communication interface and a remotes server ….  Likewise, the claimed step of receiving, at the data processing hardware, the next recommended [CIR] from the remote server, requires a processor …" (p. 8).
While the examiner acknowledges the nominal recitation of computer elements in the claims, "claims can recite a mental process even if they are claimed as being performed on a computer. … Examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to 
Appellant further asserts "that the claimed invention is not directed toward a mathematical concept but for the mere recitation of a the 'aggregating' and 'determining' steps" because "an infringer would have to perform the aggregation step in combination with all of the other steps recited in the claimed invention" (p. 8).
While the examiner agrees that an infringer would have to perform more than just the aggregating step, this does not establish that the claims are not directed to an abstract idea.  "In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim" (MPEP 2106.04 § II.A.1).  These claims set forth a step of "aggregating", and Appellant explicitly concedes that "aggregating" encompasses a mathematical operation (Brief, p. 8).  Hence, though the claims recite other elements, they explicitly set forth at least one abstract idea in the form of the "aggregating" step.  They also set forth and describe other abstract ideas, as explained previously.
Appellant further asserts that "the display of the patient device recites a particular machine that is integral to the claim" (p. 10).
This is not a reasonable interpretation of the term "particular machine".  The only structural characteristic of this machine is that it is a "display".  The claim describes the information presented on e.g. "a carbohydrate input field") and the information input through the display (e.g. "the total number of carbohydrates consumed by the patient during the selected time interval").  But these are not particular structural characteristics of the display itself.  Any kind of computer display (e.g. a CRT, LCD or LED screen) is capable of presenting any kind of visual information, and receiving any kind of input.  Describing the visual information presented does not render the display a "particular machine", because the purpose, function and design of such a display is to present any kind of information.
Appellant further argues that "the step of displaying the recommended meal bolus on the display … recites an additional element … that goes beyond generally linking the use of the judicial exception to a particular technological environment" (p. 10).  In support of this argument, Appellant asserts that "the recommended meal bolus is displayed during a particular time interval that is necessary to inform the patient of the recommended meal bolus the patient needs to administer in order to compensate for the carbohydrates consumed by the patient during the same particular time interval" and describes other allegedly beneficial features of the invention (p. 10)
This description of the alleged "technological environment" clearly illustrates that the invention does not improve a technological environment.  Other than the generic "display", nothing in this paragraph is a technology.  The "recommended meal bolus" is not a technology; it is information about a treatment.  "Informing the patient of the recommended meal bolus at the optimal time (e.g., selected time interval)" is not a technology; it is communication of information.  "The patient can suitably manage his/her diabetes by take taking action to administer the recommended meal bolus at that time" is not a technology; it is information communicated to affect a human behavior (i.e. "manage his/her diabetes").  "Determining and displaying the recommended meal bolus for the patient to administer" is not a technology; it is use of abstract data and mathematical rules to process and convey information.  "The patient is alleviated from undertaking the burden of manually applying complex paper protocols to adjust insulin dosing which are difficult to follow and can lead to a high incidence of human error" is not 
While the Examiner agrees that this invention is beneficial and useful, the benefits and uses described by Appellant clearly illustrate that the invention does not improve any technology.  The achieved benefits are entirely unrelated to improving the structure, function, or performance of a machine.  Rather, the achieved benefits include better information for a person: "informing the patient of the recommended meal bolus at the optimal time".  The achieved benefits include convenience and reliability in a human activity: "the patient is alleviated from undertaking the burden of manually applying complex paper protocols to adjust insulin dosing which are difficult to follow and can lead to a high incidence of human error".  The achieved benefits include improved physiological phenomena: avoidance of spikes in the person's blood glucose levels.  Not one of these is a technological improvement.  The invention does not improve technology.  It merely uses customary technology to help a person improve their behavior and physiology.
Appellant further asserts that "the recited steps of transmitting the glucose to a remote data server … recite additional elements that implement the alleged judicial exception with a particular machine (e.g. the remote server) integral to the claim" (p. 11).
Again, the premise that a "remote server", without any further limiting description, is a "particular machine" is not a reasonable interpretation of the term "particular machine".  The claimed "remote server" can be any kind of computer that has a communications interface, and virtually every computer satisfies this requirement.
Appellant further asserts that "the recited steps in claim 7 of transmitting the recommended meal bolus from the data processing hardware to an administration device … add a meaningful limitation in that they employ the information provided by the judicial exception (the determination of a 
Again, this claim element is not an improvement to the technology of an administration device, nor is it an additional element that uses the abstract idea in a meaningful way.  The result of the abstract idea is the calculated recommended meal bolus.  Transmitting the bolus to the administration device is not an improvement to the administration device, because administration devices capable of receiving transmitted boluses were already customary prior to the time of invention.  The bolus amount itself is not an improvement to the administration device, because there is no evidence that the administration device would have been incapable of administering a bolus of that amount unless the claimed abstract idea were performed.  Equivalently, there is no evidence that the administration device is configured to administer the calculated bolus only when the claimed abstract idea is performed, and would be incapable of administering exactly the same bolus had that bolus been calculated through some other method.  The claimed invention merely uses the administration device to apply the result of the abstract idea — the calculated recommended meal bolus — in its intended manner, achieving the beneficial physiological effect of maintaining the patient's blood glucose within desired limits, and the beneficial behavioral effect of increased convenience and reliability on the part of the user.  The invention merely uses the customary technology of automated insulin administration devices in the same manner that these devices were used prior to the invention.  So the recitation of such a device in claim 7 is nothing more than a general link to the technology of insulin administration devices.
The arguments are therefore unpersuasive.

B. Argument against rejection of claims 1–4, 14–19, 29 and 30 under § 103
In the Brief filed 7 Apr 2021, Appellant asserts that "Goodnow fails to ever determine representative aggregate blood glucose measurements with any scheduled time interval — much less 
The arguments are based on a misinterpretation of the teachings of Goodnow, a failure to consider the teachings of Bashan in combination with Goodnow, and an improperly low assessment of the ordinary skill in the art.
First, Goodnow teaches computing an average blood glucose measurement for a discrete time period (0309, 0315).  So contrary to Appellant's assertions, Goodnow does teach determining representative aggregate blood glucose measurements for multiple scheduled time intervals.
Second, the examiner agrees that Goodnow does not teach carbohydrate-to-insulin ratios that are specific to each time period; instead, Goodnow teaches a carbohydrate-to-insulin ratio that remains constant throughout the day.  But as explained previously, Bashan teaches that a person's carbohydrate-to-insulin ratio varies throughout the day (0116).  Bashan further teaches that the period-specific carbohydrate-to-insulin ratio is calculated from measurements of blood glucose obtained during that period (0116).  Hence, Bashan provides a teaching to modify the method of Bashan to use period-specific carbohydrate-to-insulin ratios that are based on aggregated blood glucose measurements for that time period; i.e. "determine a [] recommended carbohydrate-to-insulin ratio for the patient during a selected time interval based on the representative aggregate blood glucose measurement associated with [a] scheduled time interval".
Third, Appellant's assertion that "a reference is only good for what it clearly and definitely discloses" (p. 13) is inconsistent with the current legal standard for establishing the ordinary skill in the art and supporting a rationale for obviousness.  Current case law sets the standard that "a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. … In many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a KSR v. Teleflex, 82 USPQ2d at 1397 (CAFC 2007)).  Further, "the rationale to support a rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle" (MPEP 2144.02).
Here, the contested limitation naturally results from having combined the teachings of Goodnow and Bashan using the knowledge of a person of ordinary skill in the art and sound scientific principles.  Goodnow teaches using aggregated glucose measurements to determine a recommended carbohydrate-to-insulin ratio for the patient.  Bashan teaches that the carbohydrate-to-insulin ratio varies throughout the day; i.e. the patient may have different carbohydrate-to-insulin ratios for different time intervals.  Insulin is typically administered before the meal (Bashan 0114, 0117), before the carbohydrate is metabolized and blood glucose levels reach their peak.  Insulin is administered in advance of the meal to minimize post-meal hyperglycemia.  So to determine the amount of insulin that should be administered before a meal to counteract the future post-meal hyperglycemic peak, the determination needs to use the carbohydrate-to-insulin ratio from the future interval during which that peak occurs, and during which the insulin is active; e.g. the pre-breakfast bolus needs to use the carbohydrate-to-insulin ratio for the after-breakfast interval.  Hence, the bolus for a selected time interval should be based on the carbohydrate-to-insulin ratio calculated for the following time interval; i.e. "the scheduled glucose time interval that occurs immediately after the selected time interval".  The teachings of Goodnow and Bashan, combined using the ordinary skill in this art and sound scientific principles, satisfy the contested limitation.
Appellant further asserts that "Bashan fails … to add or subtract his period-specific delta to the baseline ratio for a specific one of the meals (e.g. breakfast) based on a representative aggregate glucose measurement associated with a scheduled glucose time interval that occurs immediately after the selected glucose time interval" (p. 13).
This argument is inconsistent with the teachings of Bashan and with the knowledge of a person of ordinary skill in the art.  Again, as explained above, Bashan teaches that the period-specific e.g. post-meal, when insulin is counteracting the rising blood glucose levels from the meal.
The arguments are therefore unpersuasive.

C. Argument against rejection of claims 7, 8, 22 and 23 under § 103
In the Brief filed 7 Apr 2021, Appellant asserts that because "Arnold fails to cure the aforementioned deficiencies of Goodnow and Bashan" (p. 14), these claims are not obvious over the cited art.
As explained above, the rejection under § 103 over Goodnow and Bashan is not deficient.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
Conferees:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631       
                                                                                                                                                                                                 /HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.